DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first central axis and one of the plurality of protrusions has a second central axis misaligned with the first central axis”  must be shown or the feature(s) canceled from the claims 11.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9-12 are objected to because of the following informalities:  
Claim 9-12 recite  the limitation "the active region" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of a prompt examination the examiner reads claims 9-12 as with "[[an active region."
Appropriate correction is required.
Claim 9 is also objected to because of the following informalities:  
Claim 9-12 recite  the limitation "the width" in lines 1.  There is insufficient antecedent basis for this limitation in the claim. 
For purposes of a prompt examination the examiner reads claim 9  as with "the first width."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 11 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Drawings as filed do not show a first central axis and one of the plurality of protrusions has a second central axis misaligned with the first central axis.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim 11 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Drawings as filed do not show a first central axis and one of the plurality of protrusions has a second central axis misaligned with the first central axis.

Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9-12 recite  the limitation "the active region" in lines 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayakawa et al., US 2018/0047882 (corresponding to US 10,431,722, listed in IDS filed on 05/28/2021).
In re Claim 1, Hayakawa discloses a semiconductor device 10 comprising: a substrate ( 12, 102) having a first (upper) side and a second (lower) side opposite to the first (upper) side; a first optical element 50 at the first (upper) side of the substrate 12; a semiconductor stack (16, 24, 26) on the substrate 12 and comprising: a first reflective structure (16; 104); a second reflective structure (26;108); a cavity region 106 between the first reflective structure 104 and the second reflective structure 108 and having a first (lower) surface and a second (upper) surface opposite to the first (upper) surface; and a confinement layer 32 in one of the second reflective structure 108 and the first reflective structure 104; a first electrode (36; 42-1) on the first (lower) surface; and a second electrode (30; 44-1) on the first (lower) surface (Figs. 1-3; [0016 -0053]).
In re Claim 2, Hayakawa discloses the semiconductor device according to claim 1, wherein the semiconductor stack (16, 24, 26) locates at the first (upper) side (Figs. 1-3).
In re Claim 13, Hayakawa discloses the semiconductor device according to claim 1, wherein the material of the first optical element 50 ([0026-0027]) is different from that of the substrate 12 ([0024]).
In re Claim 15, Hayakawa discloses the semiconductor device according to claim 1. further comprising a bonding layer 14 between the substrate 12 and the second electrode 30 (Fig. 1). 
In re Claim 16, Hayakawa discloses the semiconductor device according to claim 15, wherein the first optical element 50 is in direct contact with the bonding layer 14 (Fig. 2A).

In re Claim 15, Hayakawa discloses the semiconductor device according to claim 1. further comprising a bonding layer 34 between the substrate 12 and the second electrode 44-1 (Fig. 1). 
In re Claim 17, Hayakawa discloses the semiconductor device according to claim 15. wherein a part of the bonding layer 34 is not overlapped with the first optical element 50 (Fig. 3A).
In re Claim 18, Hayakawa discloses the semiconductor device according to claim 1. further comprising a conductive layer 14 between the substrate 12 and the semiconductor stack (16, 24, 26), and the second electrode 30 directly connects to the conductive layer 14 (Fig, 1A).

Claims 1, 5-7, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., US 8,912,564 (listed in IDS filed on 05/28/2021).
In re Claim 1, Chen discloses a semiconductor device (Fig. 9C) comprising: a substrate 97 having a first (upper) side and a second (lower) side opposite to the first (upper) side; a first optical element 9 at the first (upper) side of the substrate 97; a semiconductor stack 12 on the substrate 97 and comprising: a first reflective structure 15; a second reflective structure (an upper portion of 99); a cavity region 124 between the first reflective structure 15 and the second reflective structure (the upper portion of 99) and having a first (lower) surface and a second (upper) surface opposite to the first (lower) surface; and a confinement layer 19 in one of the second reflective structure 99 and the first reflective structure 15; a first electrode 24 on the first (lower) surface; and a second electrode 22 on the first (lower) surface (Figs. 9; column 9. Line 8 -column 10, line 19).
In re Claim 5, Chen discloses the semiconductor device according to claim 1. wherein the first optical element 9 includes a plurality of protrusions (at a top surface of 122) (Fig. 9C; column 9, lines 34-35).
In re Claim 6, Chen discloses the e semiconductor device according to claim 5, wherein the shape of one of the protrusions (at the top surface of 122) includes rectangle, triangle or semi-circle from a cross-sectional view of the semiconductor device (Fig. 9C).
In re Claim 7, Chen discloses the semiconductor device according to claim 5. wherein the protrusions (at the top surface of 122) are arranged in a regular pattern or an irregular pattern (Fig. 9C).
In re Claim 18, Chen discloses the semiconductor device according to claim 1. further comprising a conductive layer  (92, 99)  between the substrate 97 and the semiconductor stack 12, and the second electrode 22 directly connects to the conductive layer 92 (Fig. 9C).
In re Claim 19, Chen discloses the semiconductor device according to claim 18, wherein the cavity region 124 comprises a sidewall (corresponding a vertical portion of 19) between the first (lower) surface and the second (upper) surface, and the conductive layer (92, 99) extends over the sidewall (the vertical portion of 19) (Fig. 9C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa as applied to claim 1 above.
In re Claim 3, Hayakawa discloses all limitations of claim 3 except for that the semiconductor stack (16, 24, 26) locates at the second (lower) side. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to position the semiconductor stack (16, 24, 26) at the lower side of the substrate, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (MPEP2144.04.VI.A)
In re Claim 14, Hayakawa discloses all limitations of claim 14 except for that the first optical element 50 is integral with the substrate 12. 
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to make the first optical element 50 is integral with the substrate 12, since it has been held that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”); without producing any new and unexpected result involves only routine skill in the art. In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) MPEP2144.04.V.B.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above.
In re Claim 8, Chen discloses all limitations of claim 8 except for that one of the protrusions has a height between 0.3 µm and 5 µm. It is known in the art that height is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use one of the protrusions has a height between 0.3 µm and 5 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claim 1 above, and further in view of  Henrichs, US 6,819,701.
In re Claim 4, Hayakawa discloses all limitations of claim 4 except for that a second optical element locates on the second (lower) side of the substrate (12 in Hayakawa’s Figs. 1-3).
Henrichs teaches a semiconductor device wherein a second optical element 34 locates on the second (lower) side of the substrate 35 (Figs. 11-17; column 16, line 31 – column 20, line 61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Hayakawa and Henrichs, and to use the specified a second optical element 34 located on the second (lower) side of the substrate 35 to improve the performance as taught by Henrichs (column 16, lines 45-47).

Claims 5, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claim 1 above, and further in view of  Hodota et al. US 2012/0241721 (corresponding to US 8,592,837, listed in IDS filed on 05/28/2021).
In re Claim 9, Hayakawa discloses all limitations of claim 5 except for that the first optical element 10 includes a plurality of protrusions.
Hodota teaches a semiconductor device wherein the first optical element includes a plurality of protrusions PR (Figs. 1-10 and A, [0030 – 0091]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Hayakawa and Hodota, and to use the specified protrusions to to suppress nonuniformity of the quantity of light outputted from the light emitting layer of the semiconductor light emitting element as taught by Hodota ([0007]).
In re Claim 9, Hayakawa taken with Hodota discloses the semiconductor device according to claim 5, wherein the active region 100 includes a plurality of radiation emitting regions 150 one of the plurality of radiation emitting regions 150  has a first width 1W and two adjacent ones of the plurality of protrusions PR are separated by a first distance 1D smaller than the first width 1W (Fig. A).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Hodota’s Fig. 8B annotated to show the details cited

In re Claim 10, Hayakawa taken with Hodota discloses the semiconductor device according to claim 5, wherein the active region 100 includes a plurality of radiation emitting regions 150, one of the plurality of radiation emitting regions 150 has a first width 1W and one of the plurality of protrusions has a second width 2W smaller than the first width 1W (Fig. A).
In re Claim 12, Hayakawa taken with Hodota discloses the semiconductor device according to claim 5, wherein the active region 150  includes a plurality of radiation emitting regions 150, and each of two adjacent ones of the plurality of protrusions PR has a portion overlapping with the same one of the plurality of radiation emitting regions 150 (Fig. A).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa as applied to claim 1 above, and further in view of  Albrecht et al., US 6,954,479.
In re Claim 20, Hayakawa discloses all limitations of claim 20 except for that  the semiconductor device 10 is configured to emit a radiation to escape to the outside in a direction from the semiconductor stack (16, 24, 26) toward the substrate 12 (Figs. 1-4).
Albrecht teaches a semiconductor device (Figs. 3) configured to emit a radiation 5 to escape to the outside in a direction from the semiconductor stack 15 toward the substrate 1 (Figs.3; column 7, line 47 -column 13, line 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Hayakawa and Albrecht, and to use the specified configuration for high output power as taught by Albrecht (column 1, lines 47-49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893